United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2889
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Steven Patrick Koenen,                  *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: January 12, 2007
                                Filed: July 25, 2007
                                 ___________

Before WOLLMAN and MELLOY, Circuit Judges, and NANGLE,1 District Judge.
                         ___________

PER CURIAM.

      By way of a superseding indictment, Steven Patrick Koenen was charged with
twenty-two counts of production of child pornography, in violation of 18 U.S.C. §
2251(b) and (e), four counts of distribution of child pornography, in violation of 18
U.S.C. §§ 2252(a)(1), 2252A(a)(1), 2252(b)(1), and 2252A(b)(1), and one count of
possession of child pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B) and
2252(b)(2).



      1
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
       Koenen pled guilty to one count of production of child pornography and to one
count of distributing child pornography, reserving the right under Rule 11(e)(2) of the
Federal Rules of Criminal Procedure to appeal the issue of the sufficiency of the nexus
with interstate commerce to support a conviction on the manufacturing count. The
district court2 sentenced Koenen to 360 months’ imprisonment on the production
count and to 240 months on the distribution count, the sentences to be served
concurrently.

       Koenen acknowledged during the guilty plea proceedings that the camera he
had used to manufacture the pornography charged in the production count had been
mailed, shipped, or transported in interstate or foreign commerce. On appeal, he
acknowledges that this court has on a number of occasions rejected claims similar to
that which he raises in this appeal, namely, that the mere transportation across state
or international lines of cameras used in the manufacture of child pornography does
not constitute an impact upon interstate commerce sufficient to form a jurisdictional
basis upon which Congress could validly prohibit the charged conduct under its
Commerce Clause powers. See United States v. Mugan, 441 F.3d 622 (8th Cir. 2006),
cert denied, 127 S. Ct. 191 (2006); United States v. Hampton, 260 F.3d 832 (8th Cir.
2001); United States v. Hoggard, 254 F.3d 744 (8th Cir. 2001); United States v.
Bausch, 140 F.3d 739 (8th Cir. 1998). Notwithstanding the fact that this panel of the
court is bound by those decisions, see, e.g., Hoggard, 254 F.3d at 746, Koenen
contends that the district court failed to conduct the case-specific analysis that he
argues is required by our holding in Bausch. We reject this argument, for as pointed
out by the government, Koenen’s admission that the camera he used to produce the
child pornography had traveled in interstate commerce is by itself sufficient to satisfy
the analysis required by Bausch.

      The judgment of conviction is affirmed.
                     ______________________________

      2
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                          -2-